Citation Nr: 1607473	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis, status post meniscectomy, right knee.

2.  Entitlement to a disability rating in excess of 10 percent for instability, right knee.  

3.  Entitlement to a disability rating in excess of 10 percent for loss of extension, right knee.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in September 2013; the transcript is of record.

In a September 2014 rating decision, the Appeals Management Center (AMC), assigned a separate 10 percent disability rating for loss of extension, right knee, effective May 14, 2014.  


FINDINGS OF FACT

1.  The Veteran's right knee disability has not been manifested by flexion limited to 30 degrees.

2.  The Veteran's right knee disability has not been manifested by moderate recurrent subluxation or lateral instability.  

3.  The Veteran's right knee disability has not been manifested by extension limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for osteoarthritis, status post meniscectomy, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5003, 5260 (2015).

2.  The criteria for entitlement to a disability rating in excess of 10 percent for instability, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5527 (2015).

3.  The criteria for entitlement to a disability rating in excess of 10 percent for loss of extension, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In July 2007, correspondence was issued to the Veteran which notified him of what information and evidence is needed to substantiate his increased rating claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, additional notice was issued to the Veteran in May 2009.

A decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, March 2009 notice complied with Vazquez.

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the January 2014 Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains VA treatment records and lay statements of the Veteran, to include his September 2013 testimony before the Board.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The evidence of record contains VA examination reports dated in July 2007, February 2013, and May 2014 which will be discussed below.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

The Board has reviewed all of the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September, 2004).

The Veteran's right knee osteoarthritis is rated 10 percent disabling pursuant to Diagnostic Code 5003, degenerative arthritis, which is rated pursuant to Diagnostic Code 5260, concerning limitation of motion; right knee instability is rated 10 percent disabling pursuant to Diagnostic Code 5257, recurrent subluxation and lateral instability; and, right knee, loss of extension, is rated 10 percent disabling pursuant to Diagnostic Code 5261, limitation of extension.  

Based on the objective findings reflected in the VA examination reports and treatment records, disability ratings in excess of 10 percent are not warranted for the Veteran's right knee disability for any portion of the rating period on appeal.  

Initially, disability ratings in excess of 10 percent are not warranted in contemplation of the limitation of motion criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  A July 2007 VA examination report reflects flexion from 0 to 90 degrees with pain at 90 degrees.  After repetitive use, the joint function was additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, and pain as the major functional impact.  This additionally limited the joint function by 10 degrees.  Extension was normal.  A February 2013 VA examination report reflects flexion from 0 to 120 degrees with no reports of painful motion.  Extension was normal with no reports of painful motion.  There were no changes on repetitive range of motion testing.  A May 2014 VA examination report reflects flexion to 120 degrees and extension to 10 degrees.  There were no changes on repetitive range of motion testing.  

The 10 percent rating in effect for limitation of flexion contemplates the arthritis affecting the right knee joint and the limitation of flexion with pain.  Flexion limited to 30 degrees is not shown thus a 20 percent rating is not warranted.  The 10 percent rating pursuant to Diagnostic Code 5261 contemplates his limitation of extension and a higher rating is not warranted as extension limited to 15 degrees is not shown.  Likewise, prior to the May 2014 examination there was no limitation of extension shown in VA examination reports or treatment records, thus a disability rating based on the limitation of extension criteria prior to May 14, 2014 is not warranted.  

A separate 10 percent rating is in effect pursuant to Diagnostic Code 5257 for slight lateral instability.  A  20 percent rating is not warranted as moderate recurrent subluxation or lateral instability is not shown.  The July 2007 VA examination report reflects giving way walking and climbing stairs or ladders.  There was tenderness and guarding of movement, but no subluxation.  There was acquired genu recurvatum with weakness and insecurity on weight bearing.  There was no locking pain or crepitus.  The anterior and posterior cruciate ligaments stability test, the medial and lateral collateral ligaments stability test, and medial and lateral meniscus test of the right knee were within normal limits.  For the VA established diagnosis of meniscus tear status post meniscectomy with lateral instability, the examiner found that it had progressed to medial meniscus tear and chondromalacia of the patella.  There were subjective complaints of pain with prolonged walking squatting or climbing and objectively tenderness on the medial joint line and with patellar pressure.  On examination in February 2013, anterior and posterior instability tests were normal.  Medial lateral instability test showed 1+ instability i.e. 0-5 millimeters.  There was no evidence or history of recurrent patellar subluxation or dislocation.  On examination in May 2014, joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The subjective complaints and objective findings do not reflect subluxation and only slight instability.  Thus, a 20 percent disability rating is not warranted in contemplation of lateral instability.

The Board finds that higher ratings are not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the knee.  Furthermore, the Veteran may not be rated by analogy to this code as he does not suffer functional immobility of the knee.  Likewise, Diagnostic Codes 5258 and 5259 are inapplicable.  Additionally, there were no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic 5262.  The Board acknowledges that the July 2007 VA examination report reflects acquired genu recurvatum with weakness and insecurity on weight bearing.  Pursuant to Diagnostic Code 5263, a 10 percent rating is warranted for genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  However, assigning a separate 10 percent rating for genu recurvatum would amount to pyramiding, contrary to the provisions of 38 C.F.R. § 4.14, as the 10 percent rating assigned pursuant to Diagnostic Code 5257 already contemplates his instability.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  \

In finding that a higher evaluation is not warranted, the Board has considered the Veteran's subjective complaints, as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement per 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in awarding the 10 percent disability evaluations pursuant to Diagnostic Codes 5003 and 5260 and 5261.  While the Board acknowledges that the Veteran experiences pain, fatigue, weakness, lack of endurance, and incoordination, the July 2007 VA examiner was able to estimate an additional 10 degrees of decreased range of motion, but such finding would still not warrant a 20 percent rating.  Otherwise, on range of motion testing there was no change on repetitive testing due to painful motion or weakness.  The Veteran's flexion is not limited to 30 degrees or more even taking into account pain on motion and/or the criteria outlined in DeLuca.  See Diagnostic Code 5260; DeLuca, 8 Vet. App. at 206-7.  Likewise, the Veteran's extension is not limited to 15 degrees taking into account pain on motion and/or the criteria outlined in DeLuca.  The Veteran is not entitled to disability ratings in excess of 10 percent under Diagnostic Codes 5260 and 5261.

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.


Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present with regard to issues addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorders.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for his symptoms.  

The Veteran and his representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that the diagnostic criteria is adequate for these service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; such has not been raised by the record and the evidence reflects that the Veteran is employed in a full-time capacity as an owner of a plumbing business.  Thus, entitlement to a TDIU will not be considered at this juncture.  

      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 10 percent for osteoarthritis, status post meniscectomy, right knee, is denied.

Entitlement to a disability rating in excess of 10 percent for instability, right knee, is denied.  

Entitlement to a disability rating in excess of 10 percent for loss of extension, right knee, is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


